I concur in the result reached by Judge HUBBS, on the following grounds: The plaintiff was the pledgee of a fractional interest in the capital stock of the Reynolds Company, evidenced by a certificate for fifty shares. The precise interest of the plaintiff was then determinable by a fraction having the figure 50 as the numerator and a figure representing the total issue of stock as the denominator. This fraction was not altered, nor was the quantum or intrinsic value of the plaintiff's interest affected in the slightest degree by the declaration and distribution to stockholders of a stock dividend. "Upon the distribution of a stock dividend, ownership of the assets is precisely as it was." (Per CARDOZO, Ch. J., in Equitable TrustCo. v. Prentice, 250 N.Y. 1, 12.) When the Reynolds stock became the subject of an agreement between the parties, none of whom were aware that a stock dividend had been declared, necessarily it was the stock interest of the plaintiff, as indicated by the fraction referred to, not as represented by the incorrect tokens of the old certificate and the new capital issue, which was involved. When this interest was sold and bid in by the plaintiff, it necessarily became the absolute owner, for itself and others, of the same fractional interest. It was, therefore, entitled to the certificate for the additional shares, since their possession was necessary to indicate the precise interest held by it.
POUND, Ch. J., CRANE, LEHMAN and CROUCH, JJ., concur with HUBBS, J.; KELLOGG, J., concurs in result in separate opinion; O'BRIEN, J., not sitting.
Judgment accordingly. *Page 191